Tenney, J.,
orally.—1. It has been settled that, in a case like this, the process may be by action or by complaint.
2. The law provides that, if the appeal be not made within 48 hours, it shall not be allowed. It does not prohibit a commitment within that time. The petitioner claimed no appeal, but if he had, how should he be disposed of during the 48 hours ? He must be in custody somewhere. He may make his appeal after commitment.
3. It is true the penalty accrued to the State, but the error, as to the appropriation of it, did no injury to the petitioner.
4. The practice of imposing costs, in addition to the penalty, has ripened into a principle, now in legal force.
5. The limitation, to one year, of prosecutions for penalties, *39is confined to cases where the penalty goes in whole or in part to the prosecutor. Such is not this case. One of the grounds, taken by the counsel, is, that it goes wholly to the State. R. S. c. 146, § 15.
6. It is not usual or necessary .to insert, in a mittimus, a copy of the complaint, or to state the mode of proving the facts before the justice. The subject-matter was within the cognizance of the justice. Petition dismissed.